Title: To James Madison from William Kirkpatrick, 19 December 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


19 December 1803, Málaga. Encloses a copy of his last of 30 Nov. “On the 4 Inst, a strong N. W. Wind sett in, which lasted Som⟨e⟩ days, and produced a favorable change in the Sickness here, it has since been on the decline, and I am happy to say, on the 17 the Physicians gave in a Report to the Board of Health that no Person had been attacked the day before, with the Epidemy, that they expected the few that were laboring under it would, in the Course of Yesterday be either dead, or out of danger, and Consequently that they pronounced the Place, free of any Contagious disorder, Which I make haste to Communicate to you. The Board of Health has ordered, the Churches, and other Public Places to be opened, this Afternoon, and expect Instructions from Madrid, as to permitting Goods to be shipt off, and Vessels to proceed, as formerly.” On 29 Nov. Pinckney transmitted a copy of a notice from Cevallos permitting Capt. C. C. Raboteau to sail, “provided my Report of that Vessel was found Correct, that I gave my word of Honor the Yorick would not proceed to any other Port, than Boston, and that the State of the Epedemy in Malaga, was inserted in the Bill of Health.” Addressed the local governor on receipt of the order on 4 Dec. “and gave my word of Honor, that she was bound direct to Boston.” Was told to apply to the secretary of the board of health, to whom the governor had sent Kirkpatrick’s note. After applying several times without receiving any satisfaction, “was much astonished on the 9 Inst, to be informed, that the Board of Health having that day taken it into Consideration, had determined to give immediate Course to the Secretary of State’s orders, so soon as they should be received, but that no such, had yet come to hand.” Has informed Pinckney of all this and has “constantly sent to the Secretary’s Office on the Post’s arrival to inquire if any orders have come down, and been always answered in the negative.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp.; filed at December 1802.


